DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 12, 16 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schumacher (US Pat. No. 5,359,837).
	Regarding Claim 1, Schumacher discloses a leveling system for leveling a plant chassis frame (hydraulic elevating mechanism for lifting and lowering an engineering structure sluingly supported around a rotational axis on a base unit, col. 1, In 7-12), the system comprising: a first set of actuators disposed to raise and lower the frame (lift cylinder 13, col. 5, In 64-66, coupled to table 2, fig. 2; hydraulic control [raising and lowering] is performed by changing pressure in the lift cylinders, col. 5, In 1-6; main control switch 21 shows switch positions H for Lift and S for Descend, col. 6; In 22-26); a second set of actuators disposed to raise and lower the frame (the elevating mechanism comprises hydraulically cushioned lift cylinders 8, 8 pivoted to undercarriage 10, and coupled to table 2, col. 5, In 
(electronic evaluation device 20, col. 6, In 6-21, connected to measuring device 22, valves 30, 31, fig. 3, where pressure is reported via pressure receiver 22 to the electronic device 20, which controls valve position, col. 6, In 42-57, and where control elements 23, 24 allow setting of desired position [programmed position], col. 6, In 33-37), said programmable logic controller being configured to command said first set of valves to carry out a leveling routine (based on the position of control switches and the pressure reported from pressure receiver 22, the control device 20 controls the position of valves 30, 31 to provide table 2 at the proper level and position, col. 6, In 42-57; col. 7, In 15-4 7), said programmable logic controller being configured to monitor a pressure signal generated by said pressure sensor (pressure in hydraulic cylinders 8 is transmitted via pressure measuring device 22 to the electronic evaluation device, col. 6, In 24-26), said programmable logic controller being configured to stop extension of said second set of actuators based on a value of said pressure signal (based on the position of control switches and the pressure reported from pressure receiver 22, the control device 20 controls the position of valves 30, 31 to provide table 2 at the proper level and position, col. 6, In 42-57; col. 7, In 15-47 [thus the pressure signal received by control device 20 is used to stop activation of cylinders 8 at the desired level and position of table 2]).
	Regarding Claim 5, Schumacher discloses the leveling system of claim 1, further comprising: a user interface in data communication with said programmable logic controller (electronic evaluation 
	Regarding Claim 6, Schumacher discloses the leveling system of claim 5, wherein said user interface comprises a control switch array, said control switch array comprising a plurality of manual control switches, each said control switch configured to alternately command extension and retraction of one of said first and second sets of actuators (electronic evaluation device 20, on which the manually actuated control elements [control switch array] provided with corresponding dials, for the desired height position of the cutter table relative to the undercarriage, are shown; these control elements may be, user-friendly, be provided at a different location and connected by leads to the electronic evaluation device, col. 6, In 13-21; main control switch shows switch positions including H for lift and S for descend [by extension/retraction of actuators], col. 6, In 22-26).
	Regarding Claim 9, Schumacher discloses the leveling system of claim 5, wherein said user interface comprises a switch, said switch having a first position in which said programmable logic controller performs the leveling routine automatically, said switch having a second position in which said programmable logic controller does not perform the leveling routine (main control switch shows switch positions including A for Automatic, H for lift and S for descend, col 6, ln 22-26).
	Regarding Claim 12, Schumacher discloses the leveling system of claim 1, further comprising: a conveyor supported on the plant chassis frame (conveyor channel 3, col. 5, In 38-43; fig. 1).
	Regarding Claim 16, Schumacher discloses a method for leveling a plant chassis frame (hydraulic elevating mechanism [and method of use] for lifting and lowering an engineering structure sluingly supported around a rotational axis on a base unit, col. 1, In 7-12), the method comprising: carrying out a leveling routine with a first set of actuators (based on the position of control switches and the pressure 
	Regarding Claim 20, Schumacher discloses the method of claim 16, wherein the leveling routine further comprises: using a user interface (electronic evaluation device 20, on which the manually actuated control elements provided with corresponding dials, for the desired height position of the cutter table relative to the undercarriage, are shown; these control elements may be, user-friendly, be provided at a different location and connected by leads to the electronic evaluation device, col. 6, In 13-21 ), modifying a controller from a manual to an automatic mode (main control switch shows switch positions including A for Automatic [automatic mode], H for lift and S for descend 
[manual mode], col. 6, In 22-26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher.
	Regarding Claims 14, 15, Schumacher fails to explicitly disclose the first set of actuators and the second set of actuators collectively comprise at least six actuators [claim 14], the first set of actuators and the second set of actuators collectively comprise at least eight actuators (claim 15]. However, Schumacher does disclose the first set of actuators and the second set of actuators collectively comprise a plurality of actuators (one or a plurality of lift cylinders [actuators], and one or a plurality of similar, constructionally identical cylinders, col. 4, In 43-62; at least three hydraulic lift cylinders, claim 1 ). Thus, .
	Claims 2-4, 7, 8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Holbrook (US Pub. No. 2010/0030425).
	Regarding Claims 2, 3, 4, Schumacher fails to explicitly disclose a first inclination sensor mounted to the frame, said first inclination sensor being in data communication with said programmable logic controller, wherein said first inclination sensor is oriented to measure inclination along a first direction [claim 2], a second inclination sensor mounted to the frame, said second inclination sensor being in data communication with said programmable logic controller, wherein said second inclination sensor is oriented to measure inclination along a second direction different from said first direction [claim 3], wherein said programmable logic controller is configured to consult said first inclination sensor in order to carry out said leveling routine [claim 4]. Holbrook teaches a method and system for positioning a chassis in alignment with a predetermined datum (par. 9-10), comprising a first inclination sensor mounted to the frame, said first inclination sensor being in data communication with a programmable logic controller, wherein said first inclination sensor is oriented to measure inclination along a first direction, a second inclination sensor mounted to the frame, said second inclination sensor being in data communication with said programmable logic controller, wherein said second inclination sensor is oriented to measure inclination along a second direction different from said first direction (alignment sensor or level detection device, 65 is mounted on or operatively connected to vehicle chassis 4 and provides an alignment signal to ECU 42 through a control line 66 indicative of the orientation of the chassis, where level detection device 65 can be of any suitable type of apparatus, such as a tilt sensor, 
	Regarding Claim 7, Schumacher fails to explicitly disclose said user interface comprises a level indicator, said level indicator visually indicating whether the frame is level. Holbrook teaches a user interface (control panel 70, par. 54; fig. 8) comprises a level indicator, said level indicator visually indicating whether the frame is level (indicator light 74 visually advises the driver that the vehicle is properly aligned, par. 57; fig. 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schumacher with the teaching of Holbrook for the purpose of visually indicating to the operator when whether the chassis is level and further, whether the system is capable of achieving the desired leveling of the system (Holbrook, par. 57).
	Regarding Claim 8, Schumacher fails to explicitly disclose said user interface comprises a level indicator, said level indicator visually indicating whether a portion of the frame is level. Holbrook 
	Regarding Claims 17, 18, Schumacher fails to explicitly disclose the leveling routine comprises: determining a first inclination of the frame along a first direction; comparing said first inclination to a level inclination; extending a first one of said first set of actuators; and retracting a second one of said first set of actuators (claim 17], and the leveling routine further comprises: determining a second inclination of the frame along a second direction; comparing said second inclination to said level inclination; extending a third one of said first set of actuators; and retracting a fourth one of said first set of actuators [claim 18]. Holbrook teaches a leveling routine comprises: determining a first inclination of the frame along a first direction; comparing said first inclination to a level inclination (alignment sensor or level detection device, 65 is mounted on or operatively connected to vehicle chassis 4 and provides an alignment signal to ECU 42 through a control line 66 indicative of the orientation of the chassis, par. 52; alignment sensor supported on the chassis for outputting a signal indicative of the lateral orientation (first direction] of the chassis, par. 9; electronic control unit operatively associated with suspension members and the level detection device for comparing the alignment signal to the predetermined datum to determine if one or more of the lateral and longitudinal orientation of the chassis is misaligned relative to the predetermined datum and, if the chassis is misaligned, performing the method comprising controlling the suspension members to bring the chassis to the desired alignment, par. 9); extending a first one of said first set of actuators; and retracting a second one of said first set of actuators (air springs at each of the four corners of the chassis are individually controlled to raise or 
	Regarding Claim 19, Schumacher discloses the method of claim 17, wherein the leveling routine further comprises: using a user interface, modifying a controller from a manual to an automatic mode (main control switch shows switch positions including A for Automatic [automatic mode], H for lift and S for descend [manual mode], col. 6, In 22-26).
	Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Davis (US Pub. No. 2011/0174907).
	Regarding Claims 10 and 11, Schumacher fails to explicitly disclose an alternately extend able and retractable plant support leg, said support leg being extendable and retractable by one of said 
	Regarding Claim 13, Schumacher fails to explicitly disclose a rock crusher supported on the plant chassis frame. Davis teaches a rock crusher supported on the plant chassis frame (mobile crushing station having an integral rock crusher, par. 11; rock crusher 61 is carried by the chassis 20 adjacent the front frame member 23, par. 69). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schumacher with the teaching of Davis for the purpose of crushing and thereafter transporting the material to a location distal from the excavation and crushing site (Davis, par. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach leveling systems that are relevant to the claims and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618